                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


THE UNITED STATES OF AMERICA,                       )
                                                    )
                      Plaintiff,                    )
v.                                                  )       4:19cr169-2
                                                    )
TED BOYD,                                           )
                                                    )
        Defendant.                                  )


                                           ORDER


       Counsel in the above-captioned case have advised the Court that all pretrial motions have

been complied with and/or that all matters raised in the parties’ motions have been resolved by

agreement. Therefore, a hearing in this case is deemed unnecessary. All pretrial motions filed on

behalf of the defendant, Ted Boyd, are DISMISSED.

               SO ORDERED, this 3rd day of December 2019.




                                             ______________________________
                                             __
                                              _________
                                                     _ _________
                                                              _ __
                                                                 ___ _____
                                                                 ____   ____
                                             CHRISTOPHER
                                             CHRISTOOPHER L. RAY
                                                              MAGISTRATE JUDGE
                                             UNITED STATES MAGISTRAT
                                             SOUTHERN DISTRICT OF GEORGIA
